TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 9, 2014



                                     NO. 03-13-00570-CV


                      Rodrick Walker and Donna Johnson, Appellants

                                               v.

                              Texas Home Step, LLC, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on August 16, 2013. Having

reviewed the record, the Court holds that Rodrick Walker and Donna Johnson have not

prosecuted their appeal and did not comply with a notice from the clerk of this court. The appeal

is thus subject to dismissal. Therefore, the Court dismisses the appeal for want of prosecution.

Walker and Johnson shall pay all costs relating to this appeal, both in this Court and the court

below.